Case: 13-1091    Document: 23    Page: 1   Filed: 04/15/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  LLOYD J. FLEMING,
                   Plaintiff-Appellant,

                            v.
  RICHARD COWARD AND P. HEMPHILL, OFFICER
                   #2478,
             Defendants-Appellees,

                           AND

     WALTER W. TWEEDY, POOL, OFFICER,
  ADRIANNE TODMAN, FRANK LANCASTER, AND
           LORRY BLUITT BONDS,
             Defendants-Appellees,

                           AND

    ARUN C. WILLIAMS AND PATRICK ASSOUAD,
               Defendants-Appellees,

                           AND

    GARRETT, MOTENAR ROBERSON, JOSEPH
  DUKES, EBENEZER OLOMO, LARRY LOUCUS,
   TOM WOODSON, BEEMON FLEMING, JIMMY
   MCGIVIE, KESHA TAYLOR, JESSICA, RECITA
  EVANS, STEPHEN WHEELE, KAREN BUSH, AND
           MEREDITH KOLBRENER,
                 Defendants.
                __________________________
Case: 13-1091      Document: 23       Page: 2   Filed: 04/15/2013




 LLOYD FLEMING V. RICHARD COWARD                              2


                          2013-1091
                  __________________________

     Appeal from the United States District Court for the
 District of Columbia in No. 12-CV-0330, Judge Richard J.
 Leon.
                 __________________________

                        ON MOTION
                  __________________________

                          ORDER

     Lloyd J. Fleming submits a “motion for relief with the
 memerandums amended complaints, and the motion of
 sequester and the motions docketed.” To the extent that
 Fleming is raising arguments regarding the merits of his
 appeal, those arguments belong in his brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is denied.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26